

117 S2476 IS: Environmental Justice Air Quality Monitoring Act of 2021
U.S. Senate
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2476IN THE SENATE OF THE UNITED STATESJuly 27, 2021Mr. Markey (for himself, Mrs. Gillibrand, Mr. Padilla, Mr. Durbin, Mr. Booker, Ms. Smith, Mr. Sanders, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to establish a pilot program for hyperlocal air quality monitoring projects in environmental justice communities, and for other purposes.1.Short titleThis Act may be cited as the Environmental Justice Air Quality Monitoring Act of 2021.2.FindingsCongress finds that—(1)air pollution inflicts disproportionate harm on Black people, Indigenous people, and People of Color;(2)air quality can vary up to 800 percent from block to block within a single neighborhood;(3)it is possible to identify and attribute sources of pollution based on fingerprint analysis of multiple pollutants; and(4)existing methods that are prescribed for basin-wide air quality monitoring—(A)are cost-prohibitive for monitoring community-scale air quality; and(B)do not, as of the date of enactment of this Act, measure the intrinsic variability of persistently poor air quality in environmental justice communities at the neighborhood block level.3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Air pollutantThe term air pollutant means—(A)a criteria pollutant for which there are national ambient air quality standards under section 109 of the Clean Air Act (42 U.S.C. 7409);(B)a hazardous air pollutant (as defined in section 112(a) of that Act (42 U.S.C. 7412(a))); and(C)a greenhouse gas.(3)Eligible hyperlocal air quality data providerThe term eligible hyperlocal air quality data provider means an organization with the demonstrated ability to deploy hyperlocal air quality monitoring systems in support of State, local, or Tribal air agencies.(4)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all people, regardless of race, color, culture, natural origin, or income, in the development, implementation, and enforcement of environmental laws (including regulations) and policies to ensure that each person enjoys—(A)the same degree of protection from environmental and health hazards; and(B)equal access to any Federal agency action relating to the development, implementation, and enforcement of environmental laws (including regulations) and policies for the purpose of having a healthy environment in which to live, learn, work, and recreate.(5)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and Indigenous communities that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects, as compared to other communities.(6)Greenhouse gasThe term greenhouse gas means any of the following:(A)Carbon dioxide.(B)Methane.(C)Nitrous oxide.(D)Hydrofluorocarbons.(E)Perfluorocarbons.(F)Sulfur hexafluoride. (7)Hyperlocal air quality monitoring systemThe term hyperlocal air quality monitoring system means a method of monitoring ambient air quality and greenhouse gases and detecting the presence of air pollutants that—(A)yields frequently repeated, ongoing measurements of air pollutants at a block-level resolution; and (B)identifies hotspots of persistent elevated levels of air pollutants localized to, and caused by the characteristics of, a specific geographic location.(8)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code. (9)Pilot programThe term pilot program means the pilot program established under section 4(a).4.Pilot program for hyperlocal air quality monitoring projects in environmental justice communities(a)EstablishmentSubject to the availability of appropriations, the Administrator shall carry out a pilot program to award, on a competitive basis, grants or contracts to State, local, and Tribal air agencies, in partnership with local nonprofit organizations or eligible hyperlocal air quality data providers, to carry out projects described in subsection (b) for hyperlocal air quality monitoring systems in environmental justice communities.(b)ProjectsA State, local, or Tribal air agency that receives a grant or contract under the pilot program shall use amounts received under the grant or contract to carry out an air quality monitoring project within a geographical region specified by the State, local, or Tribal air agency—(1)to monitor air quality at a level of discreteness capable of monitoring an area that is the smaller of—(A)a block; and(B)a 100-meter radius;(2)to identify areas of persistent elevated air pollution levels above a relevant background level;(3)to regularly monitor air quality using monitoring technology that meets the data quality objectives of the Environmental Protection Agency, which may, in the determination of the Administrator, include a requirement that the technology qualify as a Federal Reference Method or a Federal Equivalent Method;(4)to resolve changes in ambient levels of relevant air pollutants;(5)to generate equity maps by geographical area, including generating maps using such variables as demographic data relating to race, ethnicity, and income level; and(6)to report hyperlocal air quality data and mapping tools to—(A)community residents through an online platform to increase public awareness and engagement; and(B)relevant local, State, Tribal, and Federal air pollution managers to inform management decisions, such as the placement or relocation of stationary air pollution monitors, transportation or land use planning, investments in mitigating air pollution sources, and other planning decisions.(c)Project selection(1)ApplicationsA State, local, or Tribal air agency seeking a grant or contract under the pilot program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(2)PrioritizationIn selecting projects to receive grants or contracts under the pilot program, the Administrator shall give priority to projects that—(A)would be carried out in areas with high rates of illness associated with exposure to air pollution, as determined by the Administrator, including childhood asthma, adult asthma, chronic obstructive pulmonary disease, heart disease, chronic bronchitis, and cancer;(B)seek to identify pollution sources through multipollutant analysis when relevant;(C)would be able to assess pollution burdens on sensitive individuals who may be at greater risk of adverse health effects from exposure to the air pollutants to be monitored as compared to the general population; and(D)would promote—(i)public access and transparency of data; and(ii)proactive outreach for community engagement and awareness.(3)Equitable funding distributionA State, local, or Tribal air agency that receives a grant or contract under the pilot program shall ensure that air quality monitoring projects deployed using amounts from the grant or contract—(A)provide full-time, salaried employment opportunities, with benefits, to local residents of environmental justice communities, which may include employment or training for positions such as—(i)air quality monitoring device installation, maintenance, and calibration technicians;(ii)data scientists, atmospheric scientists, chemists, epidemiologists, and social scientists;(iii)software developers, engineers, and interface designers;(iv)community engagement and communications and outreach specialists; (v)air quality monitor operators;(vi)environmental justice organizer; and(vii)environmental health advocate; and(B)direct not less than 40 percent of the amount received from the grant or contract toward the employment opportunities described in subparagraph (A).(d)DurationA project carried out using a grant or contract awarded under the pilot program may not exceed 5 years in duration.(e)Evaluation metricsTo evaluate the effectiveness of the pilot program, the Administrator shall establish, based on the project requirements described in paragraphs (1) through (6) of subsection (b), metrics and reporting requirements for grant recipients.(f)Reports(1)Annual reportsNot later than 180 days after the end of each fiscal year in which the Administrator carries out the pilot program, the Administrator shall submit to Congress a report on the results of the pilot program for the previous fiscal year, which shall include, with respect to the fiscal year covered by the report—(A)a description of each project awarded a grant or contract under the pilot program;(B)a description of the evaluation metrics established under subsection (e);(C)the results of and the insights developed from the monitoring carried out under projects for which grants or contracts were awarded under the pilot program; and (D)whether the Administrator proposes to continue air quality monitoring at the locations monitored by projects for which those grants or contracts were awarded.(2)Final reportNot later than 180 days after the date on which the final project carried out using a grant or contract awarded under the pilot program is completed, the Administrator shall submit to Congress a report that describes the results of the pilot program, which shall include—(A)a description of the pilot program;(B)a description of the air quality monitoring data collected under projects that received grants or contracts under the pilot program;(C)an assessment of the effectiveness of the pilot program using the evaluation metrics established under subsection (e) and information received from the reporting requirements established under that subsection;(D)a description of the cost of the pilot program, including an estimate of the cost of making the pilot program permanent;(E)an estimate of the cost of expanding the pilot program to monitor air quality in air basins that are adjacent to air basins for which air quality was monitored under projects that received grants or contracts under the pilot program; and(F)such recommendations for legislation, regulation, or administrative action as the Administrator considers appropriate, including recommendations for—(i)reducing air pollution burdens in identified hotspots; and(ii)extending the pilot program or making the pilot program permanent.(g)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Administrator $100,000,000 for each of fiscal years 2022 through 2027 to carry out the pilot program. (2)Supplement, not supplantAmounts made available under paragraph (1) shall supplement, and not supplant, other amounts made available to address harms resulting from air pollution.